On Rehearing.
PER CURIAM.
We think the petition for a rehearing of this case should be denied. Counsel for the plaintiff in error requested the trial court to charge the jury that the location of the powder and dynamite magazines within 1,000 feet, of the dwelling- house of the defendant in error did not constitute a nuisance. This request was refused. The assistant superintendent of the plaintiff in error admitted in his testimony that there were stored in the dynamite magazine probably 10,000 pounds, or 5 tons, of dynamite, and in the powder magazine 200 or 300, or possibly 400, kegs of black powder. It has been held that a party who uses explosives in a lawful business and with reasonable care and skill is not liable for damages resulting from mere concussion. Booth v. Rome, Watertown & Ogdensburg T. R. Co., 140 N. Y. 267, 35 N. E. 592, 24 L. R. A. 105, 37 Am. St. Rep. 552; Simon v. Henry, 62 N. J. Law, 486, 41 Atl. 692. And in Tuckachinsky v. Coal Co., 199 Pa. 515, 49 Atl. 308, it was held that the defendant was not liable for injury to the plaintiff resulting from concussion in a case of the explosion of a magazine in which there were stored at the time of the explosion four boxes and a part of a box of dynamite and four kegs and a part of a keg of black .powder. It appeared, in that case, not only that the magazine had been in use by the defendant company for more than 30 years, and that the plaintiff had resided within 700 feet of it for 16 years without objection to its location, but that the quantity of explosives stored in the magazine was small, and only sufficient to meet current needs.
In McAndrews v. Collerd, 42 N. J. Raw, 189, 36 Am. Rep. 508, it was held that the keeping of explosives' in large quantities in the vicinity of a dwelling house is a nuisance per se, and may be abated t>y action at law or injunction in equity, and that, if actual injury results therefrom, the person keeping them is liable therefor, even though the act is not chargeable to. his personal negligence. In view of the very large quantity of explosives kept by the plaintiff in error in its *199magazines, the present case comes within the operation of this rule, and is to be distinguished from the line of cases in which it has been held that damages resulting merely from concussion, following the explosion of dynamite or powder used in a lawful business and with care and skill, are damnum absque injuria.
The petition for a rehearing will be denied.